Case: 13-5150    Document: 10     Page: 1   Filed: 01/31/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

            VIRGINIA ARLENE GOFORTH,
                  Plaintiff-Appellant,

                             v.

                    UNITED STATES,
                    Defendant-Appellee.
                  ______________________

                        2013-5150
                  ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:13-cv-00175-GWM, Judge George W.
 Miller.
                ______________________

  Before RADER, Chief Judge, DYK and WALLACH, Circuit
                        Judges.
 PER CURIAM.
                        ORDER
     The parties respond to this court's order to show cause
 why this appeal should not be dismissed as untimely.
 Virginia Arlene Goforth asserts the appeal should not be
 dismissed because she mailed the document in time. The
 United States responds that the appeal must be dismissed
 because it was not received by the court within the statu-
 tory deadline.
Case: 13-5150         Document: 10    Page: 2    Filed: 01/31/2014



 2                                                GOFORTH   v. US



     On July 23, 2013, the United States Court of Federal
 Claims entered judgment in Virginia Arlene Goforth’s
 case. The court received Goforth’s appeal on September
 26, 2013.
     To be timely, a notice of appeal must be received by
 the Court of Federal Claims within 60 days of the entry of
 judgment. 28 U.S.C. § 2522; 28 U.S.C. § 2107(b); Fed. R.
 App. P. 4(a)(1); see also Sofarelli Associates, Inc. v. U.S.,
 716 F.2d 1395, 1396 (Fed. Cir. 1983). Here, the notice of
 appeal was due to be received by September 23, 2013.
     The statutory deadline for taking an appeal from the
 United States Court of Federal Claims to this court is
 jurisdictional and mandatory. See Bowles v. Russell, 551
U.S. 205, 213-14 (2007); see also Sofarelli, 716 F.2d at
 1396. We have no authority to create equitable excep-
 tions for untimely notices of appeal. Bowles, 551 U.S. at
 214. Because Goforth’s appeal as to the underlying
 judgment was filed outside of the statutory deadline for
 taking an appeal to this court, we must dismiss the ap-
 peal.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The appeal is dismissed.
       (2) Each side shall bear its own costs.
                                        FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court
 s26